Per Curiam : The demurrer to the plea in abatement was properly overruled. The plea denies the non-residence of the defendant, but denies it argumentatively. For this reason it was liable to a special demurrer. The demurrer in this case was special, but did not specify this as a ground of demurrer. The demurrer was therefore properly overruled. The facts stated in the plea show the defendant was not a non-resident of the State when the action was commenced. If the defendant was not content with this argumentative denial of the affidavit, he should have stated that as one of the causes of a special demurrer. Judgment affirmed.